911 F.2d 733
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Douglas MACKEY, Plaintiff-Appellant,v.John WIGGINTON, William Seabold, Kenny Creekmur, JackieOliver, Defendants-Appellees.
No. 89-6506.
United States Court of Appeals, Sixth Circuit.
Aug. 21, 1990.

1
Before NATHANIEL R. JONES and BOGGS, Circuit Judges, and GIBBONS, District Judge.*

ORDER

2
Douglas Mackey, a pro se Kentucky prisoner, appeals the district court's order dismissing his civil rights complaint as frivolous under 28 U.S.C. Sec. 1915(d).  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In a complaint filed under 42 U.S.C. Sec. 1983, Mackey claimed that the defendants, several prison officials at the Kentucky State Penitentiary (KSP) and the Secretary of the Kentucky Corrections Cabinet, discriminated against him and his working skills in violation of the equal protection clause and denied him due process by violating the Rehabilitation Act.  Specifically, Mackey alleged that he was transferred to another institution and upon his return to KSP, he applied for the higher paying prison job he had held prior to his transfer.  After twice being denied the position, plaintiff filed an institutional grievance which was denied at all levels.  Mackey sued the defendants in their individual capacities.


4
The district court determined that Mackey's claims were baseless and dismissed the complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  The court held that Mackey had no constitutional interest in retaining a job with a higher rate of pay than he was receiving.   See Garza v. Miller, 688 F.2d 480, 486 (7th Cir.1982), cert. denied, 459 U.S. 1150 (1983);  Sigler v. Lowrie, 404 F.2d 659, 661 (8th Cir.1968), cert. denied, 395 U.S. 940 (1969).  Moreover, plaintiff's equal protection claim fails because he did not allege a class-based, invidious discrimination.   See Joyce v. Mavromatis, 783 F.2d 56, 57 (6th Cir.1986).


5
Upon consideration, we conclude that the district court properly dismissed the complaint as it lacked any arguable basis in law.   See Neitzke v. Williams, 109 S. Ct. 1827 (1989).  Accordingly, the district court's order is hereby affirmed for the reasons stated in the district court's memorandum opinion entered November 16, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Julia S. Gibbons, U.S. District Judge for the Western District of Tennessee, sitting by designation